Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  February 14, 2017

The Court of Appeals hereby passes the following order:

A16A1884. IN THE INTEREST OF D. H., A CHILD (FATHER)

       We granted the father’s application for discretionary appeal to review the
juvenile court’s order terminating his parental rights. After careful review of the record
in this case, we conclude that the application for discretionary appeal was
improvidently granted, and it is ordered that this appeal is hereby DISMISSED.




                                         Court of Appeals of the State of Georgia
                                                 C l e r k ’ s                O f f i c e ,
                                         Atlanta,____________________
                                                   02/14/2017
                                                 I certif y that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                               , Clerk.